Citation Nr: 0300624	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for cervical sprain 
with osteoarthritis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from December 1965 to May 
1968.

This appeal arises from a November 1999 rating action that 
increased the rating for the veteran's cervical sprain 
with osteoarthritis from 20 percent to 30 percent; the 
veteran appeals the 30 percent rating assigned.  A Notice 
of Disagreement was filed in December 1999; and a 
Statement of the Case (SOC) was issued in February 2000.  
Following examination of the veteran in August 2000, and 
the issuance of a Supplemental SOC (SSOC) in October 2000, 
the veteran perfected his appeal with the filing of a 
substantive appeal in December 2000.

In written argument dated in June 2002, the veteran's 
representative raised the issue of service connection for 
headaches as secondary to the service-connected cervical 
sprain with osteoarthritis.  As this issue has not been 
adjudicated by the RO, it is not properly before the Board 
of Veterans Appeals (Board) at this time, and is thus 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's cervical sprain with osteoarthritis is 
manifested by severe limitation of motion, with pain, 
and some tenderness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
cervical sprain with osteoarthritis are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 
4.2, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5286, 
5287, 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of the VA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for a rating in 
excess of 30 percent for cervical sprain with 
osteoarthritis has been accomplished.

In the November 1999 rating action, the February 2000 SOC, 
the October 2000 SSOC, and various correspondence from the 
RO, the veteran and his representative were notified of 
the law and regulations governing entitlement to the 
benefit he seeks, the evidence which would substantiate 
his claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that he 
has received sufficient notice of the information and 
evidence needed to support his claim, and been provided 
ample opportunity to submit information and evidence.  In 
an August 2001 letter, the RO specifically informed the 
veteran and his representative of the VCAA and its 
requirements; what information he had to furnish; what 
evidence would be retrieved by the VA; what evidence the 
veteran had to obtain; what the veteran could do to help 
with his claims, and when and where he should send the 
information or evidence; and what the veteran had to do to 
obtain assistance from the VA in obtaining such evidence.   
In addition, the August 2001 letter informed the veteran 
that the VA would help him obtain medical records 
necessary to support his claim, if he gave the VA enough 
information about them so that the VA could request them 
from the provider that had them.  In light of the above, 
and in view of the fact that there is no indication 
whatsoever that there is any existing, potentially 
relevant evidence to obtain, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  The Board finds 
that the VA's duty to notify has been met.  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The veteran 
was furnished            2 comprehensive VA orthopedic 
examinations in August 1999 and August 2000 in connection 
with this claim.  Significantly, neither the veteran nor 
his representative has identified, and the claims file 
does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Thus, the Board finds 
that the duty to assist has been met.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a rating in excess 
of 30 percent for cervical sprain with osteoarthritis, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


I.  Background

Historically, service connection was originally granted 
for cervical sprain by rating action of October 1968, and 
a 10 percent rating was assigned.  Osteoarthritis was 
added as a component of the service-connected disability 
by rating action of November 1976.  By rating action of 
February 1996, an increased rating to 20 percent was 
granted.  By rating action of November 1999, an increased 
rating to 30 percent was granted.

During an August 1999 VA orthopedic examination, the 
veteran complained of cervical spine and right upper 
extremity discomfort.  He constantly used a stimulator to 
4 areas, 2 on each side, in the upper muscular region, 
base of the neck, and over the suprascapular area.  This 
controlled reported constant, worsening pain, primarily 
from the base of the neck to the back of the head.  
Coughing and sneezing caused pain in this area, and his 
sleep was interrupted, but he reported no major problem 
driving, as he manipulated the vehicle so that he could 
see oncoming traffic.  

On examination, the veteran stood erect.  He rotated his 
head about 5 degrees to the right.  There was no tilt.  
The cervical spine was held erect.  He had a much larger 
range on the left than the right, and complained of more 
pain on the right.  He did not complain of discomfort when 
the doctor applied pressure against the occiput.  He 
complained of pain against finger pressure to the lower 
segment of the neck, spinous process, or laterally.  On 
active range of motion testing, extension and flexion were 
to 0 degrees each.  Rotation was to 30 degrees on the 
right and 15 degrees on the left.  He tilted 10 degrees to 
the right and 20 degrees to the left.  There were no areas 
of anesthesia or muscle spasm.  Upper extremity reflexes 
were present, brisk, and equal bilaterally.  The neck had 
normal sensation.  A review of previous X-rays indicated 
definite change of the intervertebral areas of C-5, C-6, 
and C-7.

On August 2000 VA orthopedic examination, the veteran 
complained of worsening neck pain with stiffness.  He 
indicated that he constantly used a TENS unit for pain 
control and multiple medications for headache and neck 
pain.  He reported that he currently did not work.  On 
active range of motion testing of the cervical spine, 
flexion and extension was noted to be to 0 degrees each.  
Left and right rotation was to 5 degrees each.  Left and 
right lateral bending was to 0 degrees each.  Passive 
range of motion was to 0 degrees in all directions.  He 
grimaced and voiced pain when attempting passive motion 
and stated that he had pain throughout the examination.  
He appeared to have a frozen right shoulder.  There was 
tenderness in the right shoulder and at the base of the 
neck.  The examiner noted that there were no neurologic 
abnormalities on light touch and pinprick testing of the 
upper extremities, and that a review of previous  X-rays 
revealed spondylosis at C-4, C-5, and C-6.  The diagnosis 
was cervical spine spondylosis at C-4, C-5, and C-6.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
the current level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, the VA may, 
in addition to applying schedular criteria, consider 
granting a higher rating in cases in which a veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Because the veteran's service-connected disability 
involves has osteoarthritis of the cervical spine, his 
disability has been evaluated under the provisions of 
Diagnostic Code 5290, pursuant to which limitation of 
motion of the cervical spine is evaluated.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5003.  However, as a maximum 30 
percent evaluation is assignable under Diagnostic Code 
5290 (for severe limitation of cervical spine motion), the 
Board had considered other potentially applicable 
diagnostic codes in evaluating the veteran's disability.

Ankylosis of the cervical spine at a favorable angle 
warrants a 30 percent rating.  A 40 percent rating 
requires fixation at an unfavorable angle.  38 C.F.R. 
§ 4.71a, DC 5287.  A 60 percent rating requires complete 
bony fixation of the spine (ankylosis) at a favorable 
angle.  A 100 percent rating requires fixation at an 
unfavorable angle, either with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, DC 5286.

In this case, the veteran contends that a rating in excess 
of 30 percent is warranted for his cervical sprain with 
osteoarthritis.  However, considering the pertinent 
evidence of record in light of the veteran's contentions 
and the abovementioned criteria, the Board finds that a 
rating in excess of 30 percent is not warranted.  

There is no question that the veteran's medical records 
document severe limitation of cervical spine motion, along 
with notations of pain on motion.  However, the maximum 
rating of 30 percent under DC 5290, which the veteran has 
been assigned, contemplates severely limited motion.  DCs 
5286 and 5287, which provide for assignment of higher 
evaluations, are predicated upon ankylosis (bony 
fixation); however, there is no medical finding or showing 
of actual ankylosis in this case.   The veteran has been 
able to accomplish some, albeit very limited, motion on 
range of motion testing.  

Given the veteran's complaints of pain, which may be 
subject to periods of exacerbation, the Board finds it 
conceivable that he may occasionally suffer additional 
functional loss.  In fact, it appears that the August 2000 
examination, which elicited findings significantly worse 
than those shown on examination one year earlier, was 
conducted during such a period of increased disability.  
Arguably, the August 2000 examination reflected cervical 
spine disability comparable to, at least, partial 
ankylosis-as apparently, no motion was possible on 
maneuvers other than active left and right rotation.  
However, there simply is no objective evidence that, even 
with increased use or during flare-ups, the veteran's pain 
is so disabling as to effectively result in overall 
unfavorable ankylosis of the cervical spine, which is 
required for the next higher 40 percent rating under DC 
5287 (and is a factor upon which the 100 percent 
evaluation under DC 5286 is predicated); complete bony 
fixation of the spine, which is required for the 60 
percent evaluation under DC 5286; or either marked 
deformity or any other joint involvement (also required 
for the 100 percent evaluation under DC 5286).  

On the contrary, the Board finds that the veteran is 
adequately compensated for his cervical sprain with 
osteoarthritis at the 30 percent rating, even with 
consideration of the factors noted in DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45.  As noted above, a TENS unit and 
prescribed medications provide some help in ameliorating 
his neck pain.  Although one VA orthopedic examination 
showed tenderness at the base of the neck, there has been 
no objective evidence of anesthesia or muscle spasm, 
postural abnormalities or fixed deformities; and 
musculature and neurologic examinations have been normal.  
The Board notes that the veteran's neck disability does 
prohibitively impair his ability to drive a car, as he can 
manipulate the vehicle favorably.  

Under these circumstances, the Board finds that there is 
no schedular basis for assignment of more than the current 
30 percent evaluation under any potentially applicable DC.  

Additionally, there is no showing that the veteran's 
cervical sprain with osteoarthritis reflects so 
exceptional or unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability is not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  While the veteran 
was noted to be not working in 2000, there was no 
indication that this was due to his service-connected 
cervical spine disability.  In the absence of evidence 
that the veteran's neck disability has negatively impacted 
or compromised the continuity of his employment, the Board 
must conclude that more interference than contemplated in 
the current 30 percent rating simply is not shown.  
Moreover, the cervical sprain has not required frequent 
periods of hospitalization, nor is it such an exceptional 
or unusual disability as to otherwise render impractical 
the application of the regular schedular standards.  In 
the absence of evidence of such factors as those outlined 
above, the Board is not required to refer the claim for 
accomplishment of the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
rating for cervical sprain with osteoarthritis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 30 percent for cervical sprain with 
osteoarthritis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

